ORDER
PER CURIAM.
Appellant, John Duvall (“defendant”), appeals the judgment of the Circuit Court of Marion County, following a jury trial, finding him guilty of three counts of sodomy in the first degree, section 566.062, RSMo 2000 1. Defendant was sentenced to fifteen years on each count, to run consecutively. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.